Citation Nr: 0946045	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, claimed as chronic grogginess and short-term memory 
loss.

2.  Entitlement to service connection for residuals of a 
cervical spine injury, with left arm weakness.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) in June 2007 and by the Roanoke, 
Virginia VARO in August 2008.  

The Veteran appeared for a Travel Board hearing in July 2009.  
At that time, the record was held open until September 29, 
2009 for the submission of additional evidence.  On September 
29, 2009, the attorney asked for an extension of time until 
November 29, 2009 within which to submit evidence.  By a 
letter dated November 16, 2009, the requested extension was 
granted, but to date no evidence has been received by the 
Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

In this case, the Veteran has testified that he has had 
symptoms including grogginess and memory loss since an in-
service head injury.  The service treatment records confirm 
that the Veteran was in an automobile accident in October 
1969; he did not lose consciousness, but he did sustain 
abrasions to the right eye and was noted to have a mild 
concussion and slight grogginess.  He has also received VA 
treatment for symptoms, including dizziness and headaches, 
since October 1977.  Given the Veteran's in-service injury, 
his post-service treatment for neurological symptoms, and his 
lay testimony, the Board finds that a VA examination 
addressing the nature and etiology of the claimed residuals 
of a head injury is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002) in this case.  See generally McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

At present, the claims file contains no medical records 
addressing the claimed cervical spine and left shoulder 
disorders.  At his July 2009 hearing, however, the Veteran 
confirmed that he was scheduled for magnetic resonance 
imaging (MRI) studies of the cervical spine and the left 
shoulder at the Harrisonburg, Virginia VA Medical Center 
(VAMC).  Particularly as the claims file contains no records 
from this facility dated subsequent to September 2007, 
updated records, including any MRI reports, should be 
requested prior to an adjudication of the Veteran's claims.  
38 C.F.R. § 3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Harrisonburg VAMC should be 
contacted, and all medical records of the 
Veteran dated since September 2007, 
including any recent MRI reports, should 
be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Then, the Veteran should be afforded 
a VA neurological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
residuals of a head injury.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and the 
examiner should provide a diagnosis for 
each disability corresponding to the 
Veteran's claim.  Based on a review of 
the claims file, the Veteran's reported 
history, and the clinical findings of the 
examination, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that each diagnosed 
disorder, if present, is etiologically 
related to the Veteran's period of active 
service and to the October 1969 injury.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



